UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6210


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CALVIN BERNARD GREEN, a/k/a Aaron O. Smith, Jr., a/k/a
Calvin M. Green, a/k/a Calvin D. Smith, a/k/a Calvin Marvin
Smith, a/k/a Calvin Darnell Green, a/k/a Budda Smith, a/k/a
Calvin Darnell Smith, a/k/a William Mingo Johnson,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       James C. Turk, Senior
District Judge. (7:99-cr-00032-jct-1; 7:09-cv-80166-jct-mfu)


Submitted:   April 22, 2010                     Decided:   May 10, 2010


Before KING and    AGEE,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Calvin Bernard Green, Appellant Pro Se.  Joseph W. H. Mott,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Calvin      Bernard      Green       seeks   to    appeal       the   district

court’s order denying his Fed. R. Civ. P. 59(e) motion to alter

or amend the court’s order dismissing his 28 U.S.C.A. § 2255

(West Supp. 2009) motion.             The orders are not appealable unless

a   circuit      justice       or      judge        issues     a     certificate          of

appealability.       28 U.S.C. § 2253(c)(1) (2006).                  A certificate of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                   28 U.S.C. § 2253(c)(2).

A   prisoner     satisfies       this       standard     by    demonstrating            that

reasonable      jurists     would      find     that    any    assessment          of    the

constitutional       claims    by     the   district     court      is     debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 Miller-El v. Cockrell, 537 U.S.

322,   336-38    (2003);      Slack    v.    McDaniel,       529    U.S.    473,     484-85

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                 We

have independently reviewed the record and conclude that Green

has not made the requisite showing.                     Accordingly, we deny a

certificate     of    appealability           and    dismiss       the     appeal.         We

dispense     with    oral     argument        because    the       facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                 DISMISSED

                                            2